DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 01/22/2021 for response of the office action mailed on 08/28/2020. Independent claims 1,  5 and  15 are amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 (2nd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang et al. (2018/0049078),  Yang hereinafter, in view of Palenius et al. (2016/0360537), Palenius hereinafter, further in view of Huang et al. (2015/0126193), Huang hereinafter.

Re. claim 1, Yang teaches a system (Abstract: Methods, systems, and devices for wireless communication ..) comprising: one or more processors  ; a memory ; and one or more components stored in the memory and executable by the one or more processors to perform operations ([0009] - The non-transitory computer-readable medium may include instructions operable to cause a processor to detect a high speed mobility condition at a UE) comprising ; determining a first characteristic of a serving cell, the serving cell connected to and facilitating a communication with a user equipment (UE), the first characteristic including at least a first strength indicator associated with a first signal received at the UE from the serving cell ; determining a second characteristic of a candidate cell, the second characteristic including at least a second strength indicator associated with a second signal received at the UE from the candidate; determining that a handover event can be initiated based at least in part on the second strength indicator being higher than the first strength indicator ([0006]- The method may include detecting a high speed mobility condition at a UE, detecting a directionality of movement in relation to one or more measured cells, adjusting a measurement reporting process based at least in part on the high speed mobility condition and the directionality of movement, and sending a measurement report to a serving cell based at least in part on the adjusted measurement reporting process [0007]-The apparatus may include means for detecting a high speed mobility condition at a UE, means for detecting a directionality of movement in relation to one or more measured cells, means for adjusting a measurement reporting process based at least in part on the high speed mobility condition and the directionality of movement, and means for sending a measurement report to a serving cell based at least in part on the adjusted measurement reporting process.[0011]- the signal quality metric comprises at least one of absolute signal strength, relative signal strength, service quality, real-time transport protocol (RTP) loss, RTP delay, or voice RTP jitter, or any combination thereof. That is, signal quality metrics (part of measurement reports for UE to serving cell)  consists of multiple characteristics such as absolute signal strength, relative signal strength, service quality etc., this disclosure (i.e., multiple characteristics in determining handover)  is similar to Applicant’s written description at para [0016] of the specification, which is admitted by the applicant in the remarks responded on 02/07/2019. Fig. 1 &[0037]- UE 115 may receive a measurement configuration from its current serving cell, and UE 115 may use the measurement configuration to measure the signal strength or signal quality, or both, (i.e., multiple characteristics in determining handover)  of the current serving cell and the target cell. UE 115 may then determine if a condition for performing a handover procedure is met based on its measurement of the signal strength or signal quality, or both, of its current serving cell and the target cell. [0038] - a signal strength or signal quality of the target cell is greater than a signal strength or signal quality of its current serving cell by a predetermined handover threshold. If any of the conditions for performing a handover procedure is met, UE 115 may start a TTT timer to allow time for UE 115 to determine if the condition for performing the handover procedure remains the same. Once the timer expires, the handover procedure may be triggered and UE 115 may send a measurement report to the current serving cell including information about the signal strength or signal quality of the current serving cell and the target cell (i.e., Candidate cell) . The current serving cell, the target cell(i.e., Candidate cell), and UE 115 may then coordinate to perform a handover procedure based on the measurement report) ; determining a third characteristic of the candidate cell, the third characteristic including at least a frequency used by the candidate cell, wherein the third characteristic indicates a size of a coverage area of the candidate cell (Fig.1-3 & 10, ¶0103 - At block 1005 the UE 115 may detect a high speed mobility condition at a UE. ¶0104 - At block 1010 the UE 115 may detect a directionality of movement based at least in part on signal measurements performed by the UE. ¶0105 - ¶0106 – neighbor/ candidate cell selections. ¶0113 - The wireless communications system or systems described herein may include a heterogeneous LTE/LTE-A network …eNB or base station may provide communication coverage for a macro cell, a small cell, or other types of cell. ¶0115 - A macro cell generally covers a relatively large geographic area….  A small cell is a lower-powered base station, as compared with a macro cell, that may operate in…different (e.g., licensed, unlicensed, etc.) frequency bands …   ….may cover a small geographic area …A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs….  That is, small cell may operate in a different frequency band (e.g. unlicensed frequency band which is at a higher frequency compared to licensed band operated by macro cell), covers small geographic area compared to macro cell. As shown in Fig.1-3 & 10, an user device (UE 115) detects (determines) high speed mobility conditions as well as detects (determines) directionality of movements based on the signal measurements performed by the user device in a high speed wireless network as shown in Fig.1-3 across different geographic regions in a  macro cells and small cells, where macro cell is operated in licensed frequency band with a larger coverage footprint and small cell is operated in unlicensed frequency band with small coverage footprint, applies techniques while selecting candidate cells (small cells with unlicensed frequency band with small coverage, a third characteristic as per the claim language of claim 1) in order to prevent ping-pong handover in a high speed network (Fig.1-3) as shown in the flowchart in fig.10);determining that the motion data associated with the UE is above at least one threshold motion value; ([0048]- The UE 115-a may also include a serving cell in the list of high speed serving cells if its speed is above a specified threshold. .. the UE 115 may use global positioning services (GPS) or an average measure of Doppler frequency shifting to determine if its speed is above the specified threshold. Fig.3 & [0057] - At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold, ..UE 115-b may detect a high speed mobility condition and a directionality of movement based on signal measurements performed by the UE 115-b.) and determining to maintain the communication via the serving cell based at least in part on the motion data being above the at least one threshold motion value, the one or more congestion characteristics and on the frequency used by the candidate cell.(Fig.1-2 & [0036] - it may not be possible for multiple RRUs associated with one SFN cell to cover the entirety of a high speed network due to …the impact of using a SFN on the bandwidth available for scheduling multiple users. [0037]- Accordingly, some wireless communication systems may support multiple SFN cells that each cover a subset of a high speed network. That is, the determination of using a multiple SFN cells to cover a subset of high speed network depends on the impact of available bandwidth (i.e., congestion characteristics) of a single cell SFN associated with multiple RRUs. Fig.3 & [0057] - At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold . [0066]- base station 105-a may refrain from transmitting a handover command if the measurement report indicates that a handover is not appropriate (i.e., the adjusted measurement reporting procedures may prevent a ping-pong handover). ¶0113 - The wireless communications system or systems described herein may include a heterogeneous LTE/LTE-A network …eNB or base station may provide communication coverage for a macro cell, a small cell, or other types of cell. ¶0115 - A macro cell generally covers a relatively large geographic area….  A small cell is a lower-powered base station, as compared with a macro cell, that may operate in…different (e.g., licensed, unlicensed, etc.) frequency bands …   ….may cover a small geographic area …A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs.  That is, small cell may operate in a different frequency band (e.g. unlicensed frequency band which is at a higher frequency compared to licensed band operated by macro cell), covers small geographic area compared to macro cell. As shown in Fig.1-3 & 10, an user device (UE 115) detects (determines) high speed mobility conditions as well as detects (determines) directionality of movements based on the signal measurements performed by the user device in a high speed wireless network as shown in Fig.1-3 across different geographic regions in a  heterogeneous LTE/LTE-A network served by different types of base stations such macro cells and small cells, where macro cell is operated in licensed frequency band with a larger coverage footprint and small cell is operated in unlicensed frequency band with small coverage footprint, applies techniques while selecting candidate cells (small cells with unlicensed frequency band with small coverage) in order to prevent ping-pong handover in a high speed network (Fig.1-3) as shown in the flowchart in fig.10).


    PNG
    media_image2.png
    517
    819
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    387
    546
    media_image3.png
    Greyscale

Yet, Yang  does not explicitly teaches determining motion data associated with the UE, the motion data including at least an instantaneous speed of the UE and an average speed of the UE associated with a time period; 
determining motion data associated with the UE, the motion data including at least an instantaneous speed of the UE and an average speed of the UE associated with a time period ( Abstract:  Methods of operating a wireless terminal may be provided . A high -speed indication may be received for a cell of a network node indicating that the cell is adapted to operate in a high -speed environment, … a high -speed indication may be transmitted through the cell to one of the plurality of wireless terminals, with the high -speed indication indicating that the cell is adapted to operate in a high -speed environment.[0067] - FIG. 5 shows four scenarios of interest for operators for high speed trains. [0069] - An operator may also deploy a network which is specifically tailored for use by UEs operating in a high speed train (HST). This is a special case of a high speed vehicular network specifically designed for serving UEs in the high speed train. ..in an HST network, the base stations may employ directional antennas depending on the typical, average, and/or maximum speed of the trains traversing the HST network (e.g., highly directive antennas pointing towards the train if the train speed is above a threshold, such as 300 km/hr)); 

    PNG
    media_image4.png
    450
    791
    media_image4.png
    Greyscale


Yet, Yang and Palenius do not expressly teach determining one or more congestion characteristics associated with the candidate cell, wherein the one or more congestion characteristics include an amount of unused bandwidth of the candidate cell.
However, in the analogous art, Huang explicitly discloses determining one or more congestion characteristics associated with the candidate cell, wherein the one or more congestion characteristics include an amount of unused bandwidth of the candidate cell. (Fig.1-5 & ¶0006 – determining a set of active device data associated with the set of candidate network devices to route network communications of a mobile device to a network device of the set of candidate network devices….. based on an evaluation of the set of candidate network devices via a reward function….The reward function can be based on at least one of a capacity, a time of a network connection transfer, or a mobility of the mobile device, of the set of candidate network devices. Fig.1-5 & ¶0065 - The system 200….can comprise an evaluation component 206 that can be configured to compare one or more parameters associated with two or more wireless networks and further evaluate parameters that can comprise mobility data related to the mobility of the mobile device (e.g.,… speed data, directional movement data), and …load data representing a load of the set of self-organizing network devices, and congestion data representing a congestion of the set of self-organizing network devices. Fig.1-5 & ¶0092 - The reward for the current SBS can be calculated …. Therefore, it can avoid a ping-pong effect, i.e., too many unnecessary handover occurrences, when MS moves around the cell edges or cell network coverage area boundaries/borders. Fig.7 & ¶0111 - a cell selection or handover processor for a mobile device in a wireless network environment.  …. a reward function can be determined utilizing network load level of a network device, the parameter conditions (e.g.,.. a capacity..) and the movement parameter (..a speed, etc.). ¶0112 - At 706, the method 700 comprises determining which of the candidate network devices of the active network device data set to route network traffic of the mobile device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of handover in a high speed network and  Palenius’s invention a system and a method  for determining high-speed wireless communication devices by a plurality of cells/nodes  in a wireless communication network operating in a high-speed environment    to include Huang’s invention of a system and a method  for cell selection or handover in a wireless network based on a partially observable Markov decision process, because it improves network efficiency, system capacity, and end user experience by cost effectively leveraging radio network technologies in such a way, which results in a fewer dropped calls with improved quality if service in a mobile communication network.   (¶0002-¶0004, Huang).

Re. claim 3, Yang,  Palenius and Huang teach claim 1.
Yang  further teaches the operations further comprising determining that the motion data associated with the UE is above the at least one threshold motion value based at least in part on the handover event that can be initiated. (Fig.3 & [0057] - At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold . [0058]- … The identification of a high speed serving cell may include determining that the serving cell has a high speed mobility condition that supports unidirectional mobility with a plurality of coverage areas along a linear path. In some cases, the UE 115-b may identify a high speed serving cell by first determining that its speed of mobility along the linear path exceeds a threshold.[0066]- At step 345, base station 105-a may transmit a handover command to the UE 115-b based on the measurement report (e.g., if the measurement report indicates that a handover is appropriate).)

Re. claim 4, Yang,  Palenius and Huang teach claim 1.
Yang  further teaches the operations further comprising receiving an indication associated with the candidate cell that the motion data is to be evaluated when determining a handover to the candidate cell. (Fig.3 & [0056] - At step 310, a serving cell associated with base station 105-a may transmit a measurement configuration to UE 115-b. The UE 115-b may use the measurement configuration to measure the signal strength or signal quality, or both, of a serving cell associated with base station 105-a or a neighbor cell associated with base station 105-b. [0057] - At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold. [0061] - At step 325, a neighbor cell associated with a neighbor base station 105-b may transmit synchronization signals (e.g., PSS and SSS) to a UE 115-b. UE 115-b may identify the neighbor cell associated with base station 105-b based on the transmission.[0062]- At block 330, UE 115-b may determine whether the new neighbor cell associated with the base station 105-b is a high speed serving cell. In some cases, UE 115-b may first identify a PCI of the new neighbor cell (e.g., from the PSS and SSS at step 325). UE 115-b may then determine that a list of cells having the high speed mobility condition includes the PCI of the new neighbor cell.)







Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang, in view of  Palenius, in view of Huang,  further in view of Patel et al. (2017/0118690 as submitted in IDS), Patel hereinafter.
Re. claim 2, Yang,  Palenius and Huang teach claim 1.
Yang further  teaches wherein the serving cell is a wide area network (Fig. 1) and wherein the candidate cell is a small cell utilizing a millimeter wavelength for wireless transmissions (Fig. 1 & [0032] - Base stations 105 may perform radio configuration and scheduling for communication with UEs 115… base stations 105 may be macro cells, small cells, hot spots, or the like.[0035] - A cell of a network configured to support high speed mobility may utilize multiple radio resource units (RRUs) which may be used to transmit control signals and data to UEs 115. . a base station 105 may support a SFN cell associated with multiple RRUs. [0038] - … UE 115 may start a TTT timer to allow time for UE 115 to determine if the condition for performing the handover procedure remains the same. Once the timer expires, the handover procedure may be triggered and UE 115 may send a measurement report to the current serving cell including information about the signal strength or signal quality of the current serving cell and the target cell (i.e., Candidate cell) . The current serving cell, the target cell(i.e., Candidate cell), and UE 115 may then coordinate to perform a handover procedure based on the measurement report. That is, base stations 105 could be a macro or small cell and macro cell / small cell could be serving or candidate cells or vice/versa). 
 Even though, Yang discloses wherein the wherein the serving cell is a wide area network and wherein the candidate cell is a small cell utilizing a millimeter wavelength for wireless transmissions,  Yang, millimeter wavelength”, however,  in the analogous art, Patel explicitly teaches wherein the serving cell is a wide area network and wherein the candidate cell is a small cell utilizing a millimeter wavelength for wireless transmissions (Fig. 1 & [0030]- the access point 110 and the access terminal 120 of the operator A system 100 may communicate via the wireless link 130 in accordance with a fifth generation ( 5G)/new radio (NR) technology or a variant thereof, while the access point 160 and the access terminal 170 of the operator B system 150 may communicate via the wireless link 132 in accordance with the same 5G technology.[0032]- an access point may operate according to one or several RATs in communicating with access terminals depending on the network in which the access point is deployed, and may be alternatively referred to as a Base Station (BS), a Network Node, a NodeB, an evolved NodeB (eNB), a 5G gNB, etc. Such an access point may correspond to a small cell access point. That is, Patel discloses in reference to wide area network and also refers to “5G /NR” which works in millimeter wavelength. Patel also discloses that access point could be a small cell. The applicant also admitted in the section [0009] of the specification, “small cell can be a 5G base station capable of transmitting and receiving millimeter wavelength wireless communications”. Fig.2 & [0036] - the access terminal 120 is … connected state 250 with the access point 110  , which serves as a "source" access point for the handover procedure. A neighboring access point 210 operating nearby serves as a "target" access point (Candidate cell) for the handover procedure. As Patel disclosed in the aforesaid sections, Access point (Source /candidate) could be a small cell operating in 5G technology (millimeter wavelength). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of handover in a high speed network and  Palenius’s invention a system and a method  for determining high-speed wireless communication devices by a plurality of cells/nodes  in a wireless communication network operating in a high-speed environment    and Huang’s invention of a system and a method  for cell selection or handover in a wireless network based on a partially observable Markov decision process to include Patel’s invention of a mechanism developed for autonomous handover signaling on a shared communication medium, because it provides an interference mitigation mechanism for small cell operators in the “unlicensed / lightly licensed” frequency spectrum. (Abstract, [0005], Patel)









Claims 5-6, 8-10, 14-16 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang , in view of  Patel, further in view of LU et al. (2015/0304928), LU hereinafter, further in view of Huang.

Re. claims 5 and 15, Yang teaches a device (Fig.7, 705, comprising: one or more processors  (Fig.7, Processing 720) ; a memory (Fig.7 / Memory, 720); and one or more components stored in the memory and executable by the one or more processors to perform operations  ([0008]- The mobile device may include a processor, memory in electronic communication with the processor, and instructions stored in the memory). comprising,  determining a first characteristic of a serving cell facilitating a communication of the device, the serving cell including a wide area network ([0006]- The method may include detecting a high speed mobility condition at a UE, detecting a directionality of movement in relation to one or more measured cells, adjusting a measurement reporting process based at least in part on the high speed mobility condition and the directionality of movement, and sending a measurement report to a serving cell based at least in part on the adjusted measurement reporting process .[0008] -..mobile device to detect a high speed mobility condition at a UE, detect a directionality of movement in relation to one or more measured cells, adjust a measurement reporting process based at least in part on the high speed mobility condition and the directionality of movement, and send a measurement report to a serving cell based at least in part on the adjusted measurement reporting process[0011]- the signal quality metric comprises at least one of absolute signal strength, relative signal strength, service quality, real-time transport protocol (RTP) loss, RTP delay, or voice RTP jitter, or any combination thereof. That is, signal quality metrics (part of measurement reports for UE to serving cell)  consists of multiple characteristics such as absolute signal strength, relative signal strength, service quality etc., this disclosure (i.e., multiple characteristics in determining handover)  is similar to Applicant’s written description at para [0016] of the specification, which is admitted by the applicant in the remarks responded on 02/07/2019. Fig. 1 & [0029] - the wireless communications system 100 may be a LTE (or LTE-Advanced) network. Wireless communications system 100 may be an example of a high speed dedicated network (e.g., dedicated LTE network) to support communication between a serving cell (e.g., associated with a base station 105) and UEs 115 moving at high speeds (e.g., in high speed trains 135). Here, LTE is a part of Wide Area Network (WAN).[0037]- UE 115 may receive a measurement configuration from its current serving cell, and UE 115 may use the measurement configuration to measure the signal strength or signal quality, or both,(i.e., multiple characteristics in determining handover)  of the current serving cell and the target cell. UE 115 may then determine if a condition for performing a handover procedure is met based on its measurement of the signal strength or signal quality, or both, of its current serving cell and the target cell.) ; determining motion data associated with the device (Fig.3 & [0057] - At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold, ..UE 115-b may detect a high speed mobility condition and a directionality of movement based on signal measurements performed by the UE 115-b.); determining a second characteristic of a candidate cell, the second characteristic including at least a frequency used by the candidate cell, wherein the second characteristic indicates a size of a coverage area of the candidate cell , the candidate cell including a small cell configured to transmit and receive millimeter wavelength wireless communications (Fig.1-3 & 10, ¶0103 - At block 1005 the UE 115 may detect a high speed mobility condition at a UE. ¶0104 - At block 1010 the UE 115 may detect a directionality of movement based at least in part on signal measurements performed by the UE. ¶0105 - ¶0106 – neighbor/ candidate cell selections. ¶0113 - The wireless communications system or systems described herein may include a heterogeneous LTE/LTE-A network …eNB or base station may provide communication coverage for a macro cell, a small cell, or other types of cell. ¶0115 - A macro cell generally covers a relatively large geographic area….  A small cell is a lower-powered base station, as compared with a macro cell, that may operate in…different (e.g., licensed, unlicensed, etc.) frequency bands …   ….may cover a small geographic area …A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs….  That is, small cell may operate in a different frequency band (e.g. unlicensed frequency band which is at a higher frequency compared to licensed band operated by macro cell), covers small geographic area compared to macro cell. As shown in Fig.1-3 & 10, an user device (UE 115) detects (determines) high speed mobility conditions as well as detects (determines) directionality of movements signal measurements performed by the user device in a high speed wireless network as shown in Fig.1-3 across different geographic regions in a  heterogeneous LTE/LTE-A network served by different types of base stations such macro cells and small cells, where macro cell is operated in licensed frequency band with a larger coverage footprint and small cell is operated in unlicensed frequency band with small coverage footprint, applies techniques while selecting candidate cells (small cells with unlicensed frequency band with small coverage, a second characteristic as per the claim language of claims 5 & 15) in order to prevent ping-pong handover in a high speed network (Fig.1-3) as shown in the flowchart in fig.10); and determining a handover event based at least in part on the first characteristic, the second characteristic, the one or more congestion characteristics and the motion data relative to a threshold motion value.  (Fig.1-2 & [0036] - it may not be possible for multiple RRUs associated with one SFN cell to cover the entirety of a high speed network due to …the impact of using a SFN on the bandwidth available for scheduling multiple users. [0037]- Accordingly, some wireless communication systems may support multiple SFN cells that each cover a subset of a high speed network. That is, the determination of using a multiple SFN cells to cover a subset of high speed network depends on the impact of available bandwidth (i.e., congestion characteristics) of a single cell SFN associated with multiple RRUs. [0011]- the signal quality metric comprises at least one of absolute signal strength, relative signal strength, service quality, real-time transport protocol (RTP) loss, RTP delay, or voice RTP jitter, or any combination thereof. That is, signal quality metrics (part of measurement reports for UE to serving cell)  consists of multiple characteristics such as absolute signal strength, relative signal strength, service quality etc., this disclosure (i.e., multiple characteristics in determining handover)  is similar to Applicant’s written description at para [0016] of the specification, which is admitted by the applicant in the remarks responded on 02/07/2019. Fig.3 & [0056] - At step 310, a serving cell associated with base station 105-a may transmit a measurement configuration to UE 115-b. The UE 115-b may use the measurement configuration to measure the signal strength or signal quality, or both, (i.e., multiple characteristics in determining handover) of a serving cell associated with base station 105-a or a neighbor cell (i.e., Candidate cell) associated with base station 105-b. [0057] -At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold, or that a serving cell is configured for supporting high speeds .. UE 115-b may detect a high speed mobility condition and a directionality of movement based on signal measurements performed by the UE 115-b. ). 

    PNG
    media_image5.png
    486
    771
    media_image5.png
    Greyscale
  
    PNG
    media_image3.png
    387
    546
    media_image3.png
    Greyscale

Even though, Yang discloses determining a second characteristic of a candidate cell, the second characteristic including at least a size of the candidate cell that indicates a coverage area, the candidate cell including a small cell configured to transmit and receive ……… wireless communications, yet, Yang does not expressly teach the claimed feature “millimeter wavelength “, however, in the analogous art, Patel explicitly discloses   determining a second characteristic of a candidate cell, the second characteristic including at least a frequency used by the candidate cell, wherein the second characteristic indicates a size of a coverage area of the candidate cell , the candidate cell including a small cell configured to transmit and receive millimeter wavelength wireless communications (¶0031 - access point 110 and the access terminal 120 of the operator A system 100 may communicate via the wireless link 130 in accordance with a fifth generation ( 5G)/new radio (NR) technology … …. ¶0032 - an access point may operate according to one or several RATs in communicating with access terminals depending on the network in which the access point is deployed, and may be alternatively referred to as a Base Station (BS), a Network Node, a NodeB, an evolved NodeB (eNB), a 5G gNB, etc. Such an access point may correspond to a small cell access point. That is, Patel discloses in reference to wide area network and also refers to “5G /NR” which works in millimeter wavelength. Patel also discloses that access point could be a small cell. The applicant also admitted in the section [0009] of the specification, “small cell can be a 5G base station capable of transmitting and receiving millimeter wavelength wireless communications”. ¶0032 - .."Small cells" generally refer to a class of low-powered access points .. other small coverage area access points.. Small cells may be deployed to supplement macro cell coverage,. ¶0033 - small cell access points, have extended operation into unlicensed and lightly licensed frequency bands such as the Unlicensed National Information Infrastructure (U-NII) band. Fig.1-5 & ¶0044 -  The neighbor list field 302 may include a cell identifier (e.g., Physical Cell ID (PCI)) and an operating frequency of the target access point 210 and any other suitable access points for autonomous handover known to the source access point 110. That is, neighbor list contains the frequency of the candidate/neighbor cell (e.g., small cell with U-NII unlicensed frequency band during high-speed mobility). Fig.2 /Fig. 5 & ¶0048 - access terminal 120 is configured by the configuration message(s) 252 to perform autonomous handover based on a triggering event related to its travel speed. When moving at high speeds across coverage areas (BRI: coverage areas overlapped by macro cell coverage and small coverage area by small cell access points), an earlier handover may be desirable to maintain a timely connection. Thus, the access terminal 120 may be configured to perform autonomous handover when its speed is greater than a threshold and the average signal strength of the target access point 210 (Candidate cell) measured over a certain window exceeds a threshold. Second characteristics as per the claim language of claims 5 & 15 when coverage area of candidate cells (with candidate frequency in the neighbor list field) are taken into account for a high speed mobility of a access terminal exceeding a threshold along with signal strength/quality of the candidate cell in order to perform early handover to prevent a potential Radio Link Failure (RLF)).


    PNG
    media_image6.png
    526
    718
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of handover in a high speed network to 
Even though, Yang teaches determining motion data associated with the device, yet, Yang and Patel do not expressly disclose wherein the motion data includes an instantaneous speed of the device;
However, in the analogous art, Lu discloses determining motion data associated with the device, wherein the motion data includes an instantaneous speed of the device ([0006]- in order to cope with an effect of a speed of the terminal equipment to its mobility, it is further stipulated to adjust a movement process according to a moving speed of the terminal equipment, mainly adjusting the TTT concerned in the handover process…[0007] - If high-speed terminal equipment is served by a cell of a relatively small size ,the high-speed terminal equipment needs to perform handover or cell reselection frequently, thereby being prone to resulting in call drop or service interruption. Fig. 1/ Fig.2 & [0128] - the speed of the terminal equipment is generally determined by an operator; for example, the operator may preset 2 threshold values, and the first one is greater than the second one; when the number of times of handover of the terminal equipment exceeds the first threshold value in a certain period of time, the moving speed of the terminal equipment is a high speed; when the moving speed of the terminal equipment is between the first threshold value and the second threshold value, the moving speed of the terminal equipment is an intermediate speed; and when the moving speed of the terminal equipment is less than the second threshold value, the moving speed of the terminal equipment is a normal speed; As disclosed in the aforesaid sections, there exists a strong co-relation between the instantaneous speed of a user terminal and the received instantaneous measurement reports by the user terminal. In order to prevent call drops , frequent HO or cell-reselection needs to be minimized. As disclosed by LU, if the number of times (instantaneous at a given time as shown in figure 1) HO reported by an UE, the moving speed of the UE would be considered as normal and appropriate action could be executed by the network based on the feedback from UE).

    PNG
    media_image7.png
    352
    767
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of handover in a high speed network and Patel’s invention a system and a method  for autonomous handover signaling on a shared communication medium to include LU’s invention of a system and a method for triggering measurement reports in selecting appropriate serving cells, because it ensures correct triggering of handover in accordance to the speed of user terminals in order to minimize call drops. (Abstract, [0004]/[0006],   LU )
 expressly teach determining one or more congestion characteristics associated with the candidate cell, wherein the one or more congestion characteristics include an amount of unused bandwidth of the candidate cell;
However, in the analogous art, Huang explicitly discloses determining one or more congestion characteristics associated with the candidate cell, wherein the one or more congestion characteristics include an amount of unused bandwidth of the candidate cell. (Fig.1-5 & ¶0006 – determining a set of active device data associated with the set of candidate network devices to route network communications of a mobile device to a network device of the set of candidate network devices….. based on an evaluation of the set of candidate network devices via a reward function….The reward function can be based on at least one of a capacity, a time of a network connection transfer, or a mobility of the mobile device, of the set of candidate network devices. Fig.1-5 & ¶0065 - The system 200….can comprise an evaluation component 206 that can be configured to compare one or more parameters associated with two or more wireless networks and further evaluate parameters that can comprise mobility data related to the mobility of the mobile device (e.g.,… speed data, directional movement data), and …load data representing a load of the set of self-organizing network devices, and congestion data representing a congestion of the set of self-organizing network devices. Fig.1-5 & ¶0092 - The reward for the current SBS can be calculated …. Therefore, it can avoid a ping-pong effect, i.e., too many unnecessary handover occurrences, when MS moves around the cell edges or cell network coverage area boundaries/borders. Fig.7 & ¶0111 - a cell selection or handover processor for a mobile device in a wireless network environment.  …. a reward function can be determined utilizing network load level of a network device, the parameter conditions (e.g.,.. a capacity..) and the movement parameter (..a speed, etc.). ¶0112 - At 706, the method 700 comprises determining which of the candidate network devices of the active network device data set to route network traffic of the mobile device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of handover in a high speed network and Patel’s invention a system and a method for autonomous handover signaling on a shared communication medium and  LU’s invention of a system and a method for triggering measurement reports in selecting appropriate serving cells to include Huang’s invention of a system and a method  for cell selection or handover in a wireless network based on a partially observable Markov decision process, because it improves network efficiency, system capacity, and end user experience by cost effectively leveraging radio network technologies in such a way, which results in a fewer dropped calls with improved quality if service in a mobile communication network.   (¶0002-¶0004, Huang).

Re. claims 6 and 16, Yang, Patel, Lu  and Huang teach  claims 5 and 15. (respective parent claims)
Yang further teaches the operations further comprising: determining that a first signal strength associated with the candidate cell is higher than a second signal strength associated with the serving cell ( Fig. 1 &[0037]- .UE 115 may then determine if a condition for performing a handover procedure is met based on its measurement of the signal strength or signal quality, or both, of its current serving cell and the target cell.[0038] - a signal strength or signal quality of the target cell is greater than a signal strength or signal quality of its current serving cell by a predetermined handover threshold. If any of the conditions for performing a handover procedure is met, UE 115 may start a TTT timer to allow time for UE 115 to determine if the condition for performing the handover procedure remains the same. Once the timer expires, the handover procedure may be triggered and UE 115 may send a measurement report to the current serving cell including information about the signal strength or signal quality of the current serving cell and the target cell (i.e., Candidate cell) . The current serving cell, the target cell(i.e., Candidate cell), and UE 115 may then coordinate to perform a handover procedure based on the measurement report);  determining that the motion data is above the threshold motion value (Fig.3 & [0057] - At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold, ..UE 115-b may detect a high speed mobility condition and a directionality of movement based on signal measurements performed by the UE 115-b.), and  refraining from transmitting a handover request to the candidate cell (Fig.3 & [0066]- base station 105-a may refrain from transmitting a handover command if the measurement report indicates that a handover is not appropriate (i.e., the adjusted measurement reporting procedures may prevent a ping-pong handover))

Re. claim 8, Yang, Patel, Lu  and Huang teach  claim 5.
Yet, Yang, LU and Huang do not explicitly teach wherein the threshold motion value is based at least in part on a transmission power associated with the candidate cell.
However, in the field of endeavor, Patel teaches wherein the threshold motion value is based at least in part on a transmission power associated with the candidate cell (Fig.5 & [0048] – the access terminal 120 is configured by the configuration message(s) 252 to perform autonomous handover based on a triggering event related to its travel speed. When moving at high speeds across coverage areas, an earlier handover may be desirable to maintain a timely connection. Thus, the access terminal 120 may be configured to perform autonomous handover when its speed is greater than a threshold and the average signal strength of the target access point 210 measured over a certain window exceeds a threshold (e.g., certain RSRP and/or RSRQ thresholds). Fig.5 & [0051] – Rather than relying on average signal strength, autonomous handover triggering events may also be defined that use other signal strength metrics such as the median signal strength (over a certain window). In multi-carrier operation, for example, the transmission power of the target access point 210 may vary depending on the number of carriers that the target access point 210 is employing…. That is, transmission power of candidate cell (when operates with multi-carrier), influences the determination process of handover when the access terminal 102 is configured to perform autonomous handover with its speed is greater than a threshold ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above features of Patel to the system of  Yang , LU and Huang  so that a technique could be developed for autonomous handover signaling on a shared communication medium. The motivation would have been to  provide an interference mitigation mechanism for small cell operators in the “unlicensed / lightly licensed” frequency spectrum. (Abstract, [0005], Patel)


Re. claim 9, Yang, Patel,  Lu and Huang teach  claim 5.
Yang  further teaches wherein a first geographic coverage of the serving cell at least partially overlaps with a second geographic coverage of the candidate cell. ([0004] - As a UE moves relative to different individual cell coverage areas, handover procedures may be used to transfer communications from one cell to the next. In places where cell coverage areas overlap, handover procedures may transfer communications back and forth between two cells in a scenario referred to as "ping-pong handover." Ping-pong handover may reduce system performance, especially in high speed mobility conditions ..[0040]- The measurement of the signal strength or signal quality of a current serving cell and a target cell may be further affected by a line type or linear coverage pattern (e.g., via beamforming) associated with RRUs in an SFN cell associated with a base station 105. In some cases, the chances of an overlap between coverage areas may increase due to the increased range of an SFN cell that supports a line-type or linear coverage pattern.[0041]- A ping-pong handover may be problematic for a UE 115 moving at high speeds in one direction since the quality of service of a previous serving cell may rapidly deteriorate. Additionally, throughput may be degraded during a ping-pong handover caused by line-type coverage overlap. Fig. 2 & [ 0044]- In some cases, an RRU coverage area of an RRU 210-a may overlap with an RRU coverage area of an RRU 210-b at overlapping coverage region 225-a.)



Re. claim 10, Yang, Patel,  Lu and Huang teach  claim 5.
Yang  further teaches the operations further comprising determining the motion data based at least in part on GPS data associated with the device. ([0048]- The UE 115-a may also include a serving cell in the list of high speed serving cells if its speed is above a specified threshold. In some examples, the UE 115 may use global positioning services (GPS)).

Re. claims 14 and 20, Yang, Patel, Lu and Huang teach  claims 5 and 15. (respective parent claims)
Yang further teaches Lee&Hayes* 39 Attorney Docket No. TM2-0487US wherein the candidate cell is a first candidate cell, wherein the wide area network (WAN) is a first WAN, and wherein the handover event is a first handover event (Fig. 1 & [0029]- The wireless communications system 100 includes base stations 105, UEs 115, .. wireless communications system 100 may be a LTE (or LTE-Advanced) network. Wireless communications system 100 may be an example of a high speed dedicated network (e.g., dedicated LTE network) to support communication between a serving cell (e.g., associated with a base station 105) and UEs 115 moving at high speeds , Here, LTE is a part of Wide Area Network (WAN), [0032] - Base stations 105 may perform radio configuration and scheduling for communication with UEs 115… base stations 105 may be macro cells, small cells, ..That is, both macro cell and small cells are part of  Wide Area Network (WAN). Fig.1/ Fig.3 & [0037] - UE 115  may receive a measurement configuration from its current serving cell, and UE 115 may use the measurement configuration to measure the signal strength or signal quality, or both, of the current serving cell and the target cell. UE 115 may then determine (Handover event) is met based on its measurement of the signal strength or signal quality, or both, of its current serving cell and the target cell (first candidate cell, which could be either a macro cell or a small cell, are part of WAN); Fig.1/ Fig.3  [0038] -a signal strength or signal quality of the target cell is greater than a signal strength or signal quality of its current serving cell by a predetermined handover threshold….. There are at least two determining characteristics (Signal strength & signal quality) for Handover is disclosed by Yang in addition to multiple characteristics as disclosed in para [0011].  The current serving cell, the target cell, and UE 115 may then coordinate to perform a handover procedure based on the measurement report.),the operations further comprising:  determining a third characteristic of a second candidate cell, the second candidate cell including a second WAN (Fig. 3 & [0057] - At block 315, UE 115-b may identify a high speed mobility condition (third characteristics) … UE 115-b may determine that its speed is above a threshold (third characteristics). As shown in figure 3, there are two base stations 105, which could be either a macro cell or a small cell, are part of WAN); and determining a second handover event based at least in part on the third characteristic and the motion data relative to the threshold motion value, wherein the second handover event includes a handover request to initiate a handover from the serving cell to the second candidate cell (Fig. 3 & [0061] - At step 325, a neighbor cell (candidate cell) associated with a neighbor base station 105-b may transmit synchronization signals (e.g., PSS and SSS) to a UE 115-b (That is , Handover request is sent by the candidate cell to the UE so that UE could determine the validity of being a candidate cell).  UE 115-b may identify the neighbor cell associated with base station 105-b based on the transmission. [0114]- The wireless communications system .. may include base stations of different types (e.g., macro or small cell base stations). The UEs .. be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs, ..There may be overlapping geographic coverage areas for different technologies.[0115]- A macro cell generally covers a relatively large geographic area …. A small cell is a lower-powered base station, as compared with a macro cell, that may operate in the same or different (e.g., licensed, unlicensed, etc.) frequency bands as macro cells. [0063] - At block 335, UE 115-b may adjust a measurement reporting procedure of other handover parameters to prevent the chances of performing a ping-pong handover. In some cases, the handover parameters may include a signal strength threshold, a signal quality threshold, a TTT timer, .. That is, Macro cells and small cells (low powered) do cover different sizes of geographic area due to transmission power, a high speed train might come across come to scenario where a small cell could be a strong candidate for a finite duration of time, signal received (from small cell) by the UE could diminish quickly. If handover were executed to the first candidate (small cell), immediately after, UE might receive another candidate (macro cell) or the same serving cell (macro cell) for a second handover due to different type of transmission power (different size of coverage) of base stations and the high speed of the UE. To avoid the ping-pong of handover, additional parameter adjustment is done as disclosed in the aforesaid sections. With the adjustment of parameters, a successful handover could be executed to a second candidate (macro cell) instead of the first candidate (small cell) to avoid ping-pong as disclosed in the aforesaid sections).

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang,  in view of Patel, in view of LU, in view of Huang,  further in view of Yasuoka et al (2009/0247162), Yasuoka hereinafter.

Re. claims 7 and 17, Yang, Patel, Lu and Huang teach  claims 5 and 15. (respective parent claims)
Yang further teaches the operations further comprising: determining that a first signal strength associated with the candidate cell is higher than a second signal strength associated with the serving cell ( Fig. 1 &[0037]- .UE 115 may then determine if a condition for performing a handover procedure is met based on its measurement of the signal strength or signal quality, or both, of its current serving cell and the target cell.[0038] - a signal strength or signal quality of the target cell is greater than a signal strength or signal quality of its current serving cell by a predetermined handover threshold. If any of the conditions for performing a handover procedure is met, UE 115 may start a TTT timer to allow time for UE 115 to determine if the condition for performing the handover procedure remains the same. Once the timer expires, the handover procedure may be triggered and UE 115 may send a measurement report to the current serving cell including information about the signal strength or signal quality of the current serving cell and the target cell (i.e., Candidate cell) . The current serving cell, the target cell(i.e., Candidate cell), and UE 115 may then coordinate to perform a handover procedure based on the measurement report); and 
 determining that the motion data is below the threshold motion value, wherein determining the handover event includes transmitting a handover request to the candidate cell to initiate a handover from the serving cell to the candidate cell.
However, in the field of endeavor, Yasuoka teaches determining that the motion data is below the threshold motion value, wherein determining the handover event includes transmitting a handover request to the candidate cell to initiate a handover from the serving cell to the candidate cell. (Fig. 11 & [0088] - If the value of the high-speed flag indicates that the mobile device is not moving at high speed (No at Step S203), the handover controlling unit 250 determines the necessity of execution of handover in the conventional manner based on the reported reception level regardless of which cell is the target of the measurement report response (Step S204). That is, mobile is moving below a threshold as indicated in S203. [0091] FIG. 12 is a flowchart of a process procedure of a radio link setting request receiving process. This radio link setting request receiving process is a process executed each time the radio link setting request transmitted in the measurement report response receiving process of FIG. 11 is received. [0092] As shown in FIG. 12, when the radio link setting request is received (Step S301), the handover controlling unit 250 extracts information from the radio link setting request (Step S302). [0093] - If the radio link setting request does not have the setting indicative of the mobile device moving at high speed (No at Step S304), That is, mobile is moving below a threshold as confirmed in S304.  the handover controlling unit 250 generates the radio link setting response …)


    PNG
    media_image8.png
    809
    1086
    media_image8.png
    Greyscale

 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above features of Yasuoka to the system of  Yang, Patel,  LU  and Huang so that a system and a method could be developed for controlling handover of a mobile device in a radio communication network.   The motivation would have been to  have the capability of  stabilizing execution of handover at the time of high-speed movement. (Abstract / [0002], Yasuoka)





Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang,  in view of Patel, in view of LU, in view of Huang,  further in view of Fujishiro et al (2018/0332507), Fujishiro hereinafter.

Re. claims 11 and 18, Yang, Patel, Lu and Huang teach  claims 5 and 15. (respective parent claims)
Yet, Yang, Patel, Lu and Huang  do not explicitly teach the operations further comprising determining the motion data based at least in part on timing advance data associated with one or more signals transmitted by the device.
However, in the field of endeavor, Fujishiro teaches the operations further comprising determining the motion data based at least in part on timing advance data associated with one or more signals transmitted by the device. ([0028] - the controller is configured to transmit, before the handover, a measurement report including speed information indicating a moving speed of the own radio terminal, to the source cell. The speed information is used for at least one of determining whether the handover where the random access procedure is omitted is applied and deciding the timing advance value. [0051] - the handover request message includes speed information indicating a moving speed of the radio terminal. The controller is configured to perform, based on the speed information, at least one of determining whether the handover where the random access procedure is omitted is applied and deciding the timing advance value. Fig.8 & [0131] - In deciding the timing advance value, the target eNB 200-2 may consider the speed information of the UE 100. )


    PNG
    media_image9.png
    529
    626
    media_image9.png
    Greyscale
 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above features of Fujishiro to the system of  Yang, Patel, Lu and Huang  so that a system and a method could be developed  for performing handover process by  incorporating a decision making process whether to omit random access procedure (RACH) or include RACH procedure. The motivation would have been to  provide an improved /optimized parameters indication (e.g. Timing advance) by wireless devices in planning timing advance groups (TAGs) for carrier aggregation (CA) or dual connectivity. (Abstract, [0137], Fujishiro)




Claims 12 and 19 
re rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang,  in view of Patel, in view of LU, in view of Huang,  further in view of Palenius.

Re. claims 12 and 19, Yang, Patel, Lu and Huang teach  claims 5 and 15. (respective parent claims)

Yet, Yang, Patel, Lu and Huang  do not explicitly teach wherein the motion data further comprises an average speed of the device associated with a time period.
However, in the field of endeavor, Palenius teaches wherein the motion data further comprises an average speed of the device associated with a time period. (Abstract:  Methods of operating a wireless terminal may be provided . A high -speed indication may be received for a cell of a network node indicating that the cell is adapted to operate in a high -speed environment, … a high -speed indication may be transmitted through the cell to one of the plurality of wireless terminals, with the high -speed indication indicating that the cell is adapted to operate in a high -speed environment.[0067] - FIG. 5 shows four scenarios of interest for operators for high speed trains. [0069] - An operator may also deploy a network which is specifically tailored for use by UEs operating in a high speed train (HST). This is a special case of a high speed vehicular network specifically designed for serving UEs in the high speed train. ..in an HST network, the base stations may employ directional antennas depending on the typical, average, and/or maximum speed of the trains traversing the HST network (e.g., highly directive antennas pointing towards the train if the train speed is above a threshold, such as 300 km/hr).); 

    PNG
    media_image4.png
    450
    791
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above features of Palenius to the system of  Yang, Patel, LU and Huang so that a system and a method could be developed for determining high-speed wireless communication devices by a plurality of cells/nodes  in a wireless communication network operating in a high-speed environment. The motivation would have been to  provide an improved /optimized parameters indication by wireless devices to ensure an accurate mobility state detection is performed by the network without incurring delays in a high-speed environment (Abstract, [0024],  Palenius)






Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang,  in view of Patel,  in view of LU, in view of Huang, further in view of Palenius,  

Re. claims 13, Yang, Patel, Lu and Huang teach  claim 5.
Yet, Yang,  Patel and Huang do not explicitly teach determining that the instantaneous speed is below a threshold speed value.
However, in the field of endeavor, Lu teaches determining that the instantaneous speed is below a threshold speed value. ([0006]- in order to cope with an effect of a speed of the terminal equipment to its mobility, it is further stipulated to adjust a movement process according to a moving speed of the terminal equipment, mainly adjusting the TTT concerned in the handover process…[0007] - If high-speed terminal equipment is served by a cell of a relatively small size ,the high-speed terminal equipment needs to perform handover or cell reselection frequently, thereby being prone to resulting in call drop or service interruption. Fig. 1/ Fig.2 & [0128] - the speed of the terminal equipment is generally determined by an operator; for example, the operator may preset 2 threshold values, and the first one is greater than the second one; when the number of times of handover of the terminal equipment exceeds the first threshold value in a certain period of time, the moving speed of the terminal equipment is a high speed; when the moving speed of the terminal equipment is between the first threshold value and the second threshold value, the moving speed of the terminal equipment is an intermediate speed; and when the moving speed of the terminal equipment is less than the second threshold value, the moving speed of the terminal equipment is a normal speed; As disclosed in the aforesaid sections, there exists a strong co-relation between the instantaneous speed of a user terminal and the received instantaneous measurement reports by the user terminal. In order to prevent call drops , frequent HO or cell-reselection needs to be minimized. As disclosed by LU, if the number of times (instantaneous at a given time as shown in figure 1) HO reported by an UE, the moving speed of the UE would be considered as normal and appropriate action could be executed by the network based on the feedback from UE).


    PNG
    media_image7.png
    352
    767
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above features of LU to the system of  Yang,  Patel  and Huang so that a method could be developed for triggering measurement reports in selecting 
Yet, Yang, Patel, LU and Huang do not explicitly teach wherein the motion data includes further comprises an average speed of the device associated with a time period, and wherein the operations further comprise; determining that the average speed is above a threshold average speed value; and determining the handover event based at least in part on the instantaneous speed being below the threshold speed value and the average speed being above the threshold average speed value.
However, in the field of endeavor, Palenius teaches wherein the motion data includes at least an instantaneous speed of the device and an average speed of the device associated with a time period, and wherein the operations further comprise: determining that the average speed is above a threshold average speed value; and determining the handover event based at least in part on the instantaneous speed being below the threshold speed value and the average speed being above the threshold average speed value. (Abstract:  Methods of operating a wireless terminal may be provided . A high -speed indication may be received for a cell of a network node indicating that the cell is adapted to operate in a high -speed environment, … a high -speed indication may be transmitted through the cell to one of the plurality of wireless terminals, with the high -speed indication indicating that the cell is adapted to operate in a high -speed environment.[0067] - FIG. 5 shows four scenarios of interest for operators for high speed trains. [0069] - An operator may also deploy a network which is specifically tailored for use by UEs operating in a high speed train (HST). This is a special case of a high speed vehicular network specifically designed for serving UEs in the high speed train. ..in an HST network, the base stations may employ directional antennas depending on the typical, average, and/or maximum speed of the trains traversing the HST network (e.g., highly directive antennas pointing towards the train if the train speed is above a threshold, such as 300 km/hr));)

    PNG
    media_image4.png
    450
    791
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above features of Palenius to the system of  Yang, Patel, LU and Huang so that a system and a method could be developed for determining high-speed wireless communication devices by a plurality of cells/nodes  in a wireless communication network operating in a high-speed environment. The motivation would have been to  provide an improved/optimized parameters indication by wireless devices to ensure an accurate mobility state detection is performed by the network without incurring delays in a high-speed environment (Abstract, [0024],  Palenius)

	
Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 5 and 15.  

Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.      

Regarding arguments in pages 12-13 for independent claims 1,  applicant argues that Yang fails to teach “determining to maintain the communication via the serving cell based at least in part on the motion data being above the at least one threshold motion value, the one or more congestion characteristics and on the frequency used by the candidate cell. “. Examiner respectfully  disagrees. Yang discloses in ¶0036 along with Fig.1-2, “it may not be possible for multiple RRUs associated with one SFN cell to cover the entirety of a high speed network due to …the impact of using a SFN on the bandwidth available for scheduling multiple users.”, further in ¶0037, “Accordingly, some wireless communication systems may support multiple SFN cells that each cover a subset of a high speed network“. That is, the determination of using a multiple SFN cells to cover a subset of high speed network depends on the impact of available bandwidth (i.e., congestion characteristics) of a single cell SFN associated with multiple RRUs. Yang further discloses in ¶0057 along with Fig.1-5, “ At block 315, UE 115-b may identify a high speed mobility condition or a directionality of movement, or both. .. UE 115-b may determine that its speed is above a threshold “, also,  in ¶0066, “ base station 105-a may refrain from transmitting a handover command if the measurement report indicates that a handover is not appropriate (i.e., the adjusted measurement reporting procedures may prevent a ping-pong handover).“, Yang continues in ¶0113, “The wireless communications system or systems described herein may include a heterogeneous LTE/LTE-A network …eNB or base station may provide communication coverage for a macro cell, a small cell, or other types of cell “, further in ¶0115, “ A macro cell generally covers a relatively large geographic area….  A small cell is a lower-powered base station, as compared with a macro cell, that may operate in…different (e.g., licensed, unlicensed, etc.) frequency bands …   ….may cover a small geographic area …A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs “. That is, small cell may operate in a different frequency band (e.g. unlicensed frequency band which is at a higher frequency compared to licensed band operated by macro cell), covers small geographic area compared to macro cell. As shown in Fig.1-3 & 10, an user device (UE 115) detects (determines) high speed mobility conditions as well as detects (determines) directionality of movements based on the signal measurements performed by the user device in a high speed wireless network as shown in Fig.1-3 across different geographic regions in a  heterogeneous LTE/LTE-A network served by different types of base stations such macro cells and small cells, where macro cell is operated in licensed frequency band with a larger coverage footprint and small cell is operated in unlicensed frequency band with small coverage footprint, applies techniques while selecting candidate cells (small cells with unlicensed frequency band with small coverage) in order to prevent ping-pong handover in a high speed network (Fig.1-3) as shown in the flowchart in fig.10.
Applicant further argues that Yang and Palenius fails to teach “determining one or more congestion characteristics associated with the candidate cell, wherein the one or more congestion characteristics include an amount of unused bandwidth of the candidate cell“.  Examiner agrees, however, in the analogous art, Huang et al. (2015/0126193 [Wingdings font/0xF3] a new reference) teach the limitation as mentioned in the  §103 rejection.
Regarding arguments in pages 15-16 for independent claim 5, the aforesaid arguments (as made for independent claim 1) is still applicable for  the independent claim 5.
Regarding arguments in pages 16-17 for independent claim 15, the aforesaid arguments (as made for independent claim 1) is still applicable for  the independent claim 15.

               
For these reasons as disclosed in the aforesaid sections, it is maintained that independent claim 1 is unpatenatable over Yang, in view of Palenius, further in view of Huang (a new reference).
For similar reasons, it is also maintained that  and independent claims 5 and 15 are unpatenatable over Yang, in view of Patel, in view of LU, further in view of Huang (a new reference).
As all other dependent claims depend either directly or indirectly from the independent claims 1, 5 and 15,  similar rationale also applies to all respective dependent claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sharma  along with Fig.3-4.
Banks et al. 2015/0334625; See ¶0099,¶0115 along with Fig.1-4.
Virtej et al. 2015/0119039; See ¶0021, ¶0022, ¶0023, ¶0025, ¶0066 along with Fig.1-8.
IEEE: Efficient and Prompt Handover in LTE-based Systems by Predicting the Target eNodeBs; Xianda Chen, Min Jae Kim, Sang Hyun Yoo, Na Young Park, Hee Yong Youn College of Information & Communication Engineering Sungkyunkwan University, Suwon, Korea, 2014. See Abstract, § I, §II, §III,§IV along with Fig.1, 3, 4, 5, 6, 7, 8.
IEEE: Mobility Management for Femtocells in LTE-Advanced: Key Aspects and Survey of Handover Decision Algorithms; Dionysis Xenakis, Nikos Passas, Lazaros Merakos, and Christos Verikoukis, 2014. (Year: 2014). See Abstract, §I, §II, §III, §IV along with Fig. 1, 2, 4, 6.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467